Order filed, February 15, 2018.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                        ____________

                                   NO. 01-17-00936-CV

                             ANNA AMBOREE, Appellant

                                V.
   MICHELLE BONTON, ELLIS BONTON, ELLIS INDUSTRIES. INC., THE
  EDUCATION VALET, INC., SONIA JORDAN, DANIELLE HARRISON AND
               DECOUNDER THOMPSON, Appellee


                        On Appeal from the 157th District Court
                                 Harris County, Texas
                             Trial Court Case 2012-55684


                                          ORDER
       The reporter’s record in this case was due February 12, 2018. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this appeal,
if any, within 30 days of the date of this order.


                                        PER CURIAM